DETAILED ACTION
Claims 16-22 and 24-34 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 

A.  Applicant argues the prior art does not teach the deriving and executing steps of the independent claims.
However, the examiner respectfully disagrees.  Prior art Jaisinghani teaches, “ concrete-resource-type-association engine 824 analyzes the topology of the data center to determine concrete types of resources in the data center that may be associated with the abstract types of resources specified in the deployment profile or modeled topology of the service” (Paragraph 72), thus the topology of the data center (graph of topology representing a cloud service) is analyzed along with the deployment profile to determine the actual resources in the data center to create an association, which is then as Jaisinghani teaches, “ When the user wants to commit a topology, the editor creates an XML instance document representing the topology and conforming to the profile (schema)” (Paragraph 87), a script is derived/created representing the resources to be deployed.
Furthermore, Jaisinghani teaches, “deployment profile is a substantially complete specification for a deployment architecture of a service…In an example embodiment, the profile is created in a Unified Modeling Language (UML) tool. To make the profile executable by a software program, the profile is transformed into an XML schema…) (Paragraph 67), thus the deployment can be represented and executed due the XML script. Therefore, applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22 and 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jaisinghani (US 2013/0080902 A1) in view of Anke (US 2008/0306798 A1).

With regards to Claim 16, Jaisinghani teaches a non-transitory computer readable medium storing lifecycle management engine (i.e., OLCM engine, Paragraph 50) instructions that when executed cause a processor to: derive a serial or parallel scripts from a graph of topology that represent a cloud service by, wherein the serial or parallel scripts define executable logic for instantiating the topology (i.e., the topology of the data center to determine concrete types of resources in the data center that may be associated with the abstract types of resources specified in the deployment profile or modeled topology of the service, Paragraph 72; Paragraph 74; deployment profile ); and execute the serial or parallel scripts to create an instantiated cloud service, wherein to execute the serial or parallel scripts includes calling a number of resource providers to provision a number of devices (i.e., Paragraph 67, deployment profile is a substantially complete specification for a deployment architecture of a service).  However, Jaisinghani does not explicitly disclose executing a walking algorithm guided by relationships between nodes within the graph of the topology. 
Anke does teach executing a walking algorithm guided by relationships between nodes within the graph of the topology (i.e., wherein the determining the one or more deployment plans is based on traversing a composition graph and on mapping the component services to nodes included in an infrastructure graph, Claim 12) in order to determine one or more deployment plans, to service execution environments, of component services associated with a composite service (Paragraph 10).  Therefore, based on Jaisinghani in view of Anke, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the teachings of Anke with the system of Jaisinghani in order toetermine one or more deployment plans, to service execution environments, of component services associated with a composite service.
	
With regards to Claim 17, Jaisinghani, teaches wherein a node of the graph of the topology represents a hardware device, a virtual device, a group of hardware devices, or a group of virtual devices (i.e., Alternatively, the physical topology may specify only the concrete-type of the resources used, allowing the management system 110 allocate the actual instances of the resources in the data center. As such, the physical topology is used for deployment of a service, Paragarph 47)

With regards to Claim 18, Jaisinghani teaches wherein the lifecycle management engine instructions when executed cause the processor to execute a design tool for designing a cloud service topology using a graphical user interface (i.e., For example, the modeled-topology-editing engine 806 may present a representation of abstract types determined from the deployment profile. For example, the modeled-topology-editing engine 806 may dynamically populate a service and resource palette, such as service and resource palette 940 (see FIG. 9, discussed below), with the correct icons, Paragraph 69; Figure 9)

With regards to Claim 19, Jaisinghain teaches wherein the lifecycle management engine instructions when executed cause the processor to, during execution of the design tool, associate policies with a node of the topology, a group of nodes of the topology, a portion of the topology, or the topology as a whole (i.e., The user can drag and drop the icons on to the diagram pane 950, and can create connections between them thus building a topology. The modeled-topology-editing engine 806 understands the connectivity rules and constraints as specified in the profile (schema), and enforces them daring the topology building activity. For example, a profile may specify that a server can be connected to a switch but not to another server…, Paragraph 86).

With regards to Claim 20, Jaisinghani teaches identify policies associated with a node of the topology, a group of nodes of the topology, a portion of the topology, or the topology as a whole, and wherein to derive the serial or parallel scripts from the graph of the topology is based on the identified policies (i.e., If instead the allocation is automated, then the management system will allocate resources using specified policies and constraints, Paragraph 50).

With regards to Claim 21, Jaisinghani teaches wherein the policies comprise provisioning policies and capabilities policies, the provisioning polices defining characteristics of computing devices (i.e., 3A, the OLCM engine 120 is also shown to include an actual-resource-instance-automatic-selection engine 326 to automatically select one or more actual instances of the resources in the data center for allocation to the service using specified policies and constraints to, for example, minimize resource consumption while maintaining SLAs, Paragraph 49) and the capabilities policies indicating than associated node is capable of processing data at a certain rate or has a certain storage space (i.e., While allocating resources to different services, the service-level-objective-violation-remedying engine 354 may minimize resource consumption, while maintaining SLAs. The decision-making capability may be based on one or more policies, Paragraph 58; Paragraph 34 (capacity of resource))

With regards to Claim 22, Jaisinghani teaches obtain resource provider policies from the number of resource providers; and select which resource providers from which to provision computing resources based on identified policies associated with a particular node of the topology and based on the resource provider policies (i.e., the OLCM engine 120 is also shown to include an actual-resource-instance-automatic-selection engine 326 to automatically select one or more actual instances of the resources in the data center for allocation to the service using specified policies and constraints to, for example, minimize resource consumption while maintaining SLAs, Paragraph 49; Paragraphs 50, 58; policy repository)

With regards to Claim 24, Jaisinghani teaches during execution of the design tool, associating lifecycle management actions with a node of the topology, a group of nodes of the topology, a portion of the topology, or the topology as a whole (i.e., This profile is then model that is used to drive all subsequent operational lifecycle actions such as resource allocation, deployment, Paragraph 67; To create a logical topology, which happens in an assembly phase, the modeled-topology-editing-engine 806 may retrieve the user-specified profile from a backend (e.g., management system 110 of FIG. 7), parse and interpret the schema, and dynamically populate a service and resource palette 940 with the correct icons. These icons may correspond to the nouns in the schema.., Paragraph 86; Paragraphs 87- 88)

With regard to Claim 25, Jaisinghani teaches wherein to derive the serial or parallel scripts from the graph of the topology is based on policies and lifecycle management actions associated with one or more nodes of the topology (i.e., deployment profile is a substantially complete specification for a deployment architecture of a service. The deployment architecture may include a given architecture domain (such as messaging, search, etc). The deployment profile specifies entities such as the service itself, the resource types that the service consumes (such as application servers, compute servers, load balancers, etc.), their cardinalities, their configuration parameters, and their inter-relationships. This profile is then model that is used to drive all subsequent operational lifecycle actions such as resource allocation, deployment, etc., Paragraph 67; 3A, the OLCM engine 120 is also shown to include an actual-resource-instance-automatic-selection engine 326 to automatically select one or more actual instances of the resources in the data center for allocation to the service using specified policies and constraints to, for example, minimize resource consumption while maintaining SLAs, Paragraph 4).

With regards to Claim 26, Jaisinghani teaches wherein the identified policies include monitoring policies that define monitoring of nodes of the topology, and the lifecycle management engine instructions when executed cause the processor to monitor the instantiated cloud service based on monitoring policies (i.e., The monitoring system is used to enable monitoring for all managed ones of the services 270 and resources, and abstract various monitoring tools., Paragraph 42; Paragraphs 31, 55, 64)

With regards to Claim 27, Jaisinghani teaches to present, for a user select as a the topology, a plurality of application models as possible matches to an infrastructure template (i.e., if two dual-core CPUs are required, the modeled-topology-editing engine 806 may display only servers having two dual-core CPUs (or better). That is, the actual-resource-instance-manual-selection engine 842 may display only those resources that can provide the capability that a particular service or physical, element of that service (e.g., a load balancer) requires, thus providing a matchmaking functionality, Paragraph 86-89; ) 

With regards to Claim 28, Jaisinghani teaches to stitch an application mode to an infrastructure template to create a topology (i.e., The user may then be able to drag-and-drop one of these icons to add an instance of a resource of a particular type to a modeled topology of the service. In an example embodiment, the modeled-topology-editing engine 806 may be part of a freestanding application that can be started from or integrated into the console 720. In an example embodiment, both logical and physical topologies are intended to be built by operations or application architects. In an example embodiment, once created, a topology can be saved and versioned in the management system 110, Paragraph 69; Paragraph 70, 86-89).

The limitations of Claim 29 are rejected in the analysis of Claims 16 and 20 above, and the claim is rejected on that basis.
The limitations of Claim 30 are rejected in the analysis of Claim 18 above, and the claim is rejected on that basis.
The limitations of Claim 31 are rejected in the analysis of Claim Claims 16 and 20  above, and the claim is rejected on that basis.
The limitations of Claim 32 are rejected in the analysis of Claim 20 above, and the claim is rejected on that basis.
The limitations of Claim 33 are rejected in the analysis of Claim 26 above, and the claim is rejected on that basis.
The limitations of Claim 34 are rejected in the analysis of Claim 22 above, and the claim is rejected on that basis.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        May 4, 2022